—Order and judgment (one paper), Supreme Court, New York County (Martin Evans, J.), entered June 16, 1993, which granted plaintiff’s motion to confirm a Referee’s report, denied defendants’ cross motion to set aside the report, and awarded plaintiff a total amount of $100,704.84, with related relief, unanimously affirmed, with costs.
Whether to preclude expert testimony as a sanction for a failure to identify a prospective expert witness or provide the substance of his or her testimony pursuant to CPLR 3101 (d) (1) (i) is a matter best left to the trial court’s discretion (see, Vigilant Ins. Co. v Barnes, 199 AD2d 257), and, under the circumstances of this case, the determination not to preclude was proper (see, Simpson v Bellew, 161 AD2d 693, 698, lv denied 77 NY2d 808). The record provides no compelling reason not to defer to the Referee as arbiter of fact and credibility (see, Zuckerman v Altman, 200 AD2d 520).
We have considered the defendants’ remaining arguments, *182and find them to be without merit. Concur — Murphy, P. J., Sullivan, Carro and Asch, JJ.